Citation Nr: 1537872	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUE

1.  Entitlement to service connection for right hand carpal tunnel syndrome.  

2.  Entitlement to service connection for left hand carpal tunnel syndrome.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006.

This case comes before the Board of Veteran's Appeals (Board) on appeal of rating decisions issued by the RO.

In October 2014 the Board remanded this case for further development.  It is now returned to the Board.

In a February 2015 rating decision, the RO granted entitlement to service connection for erectile dysfunction.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.  


FINDINGS OF FACT

1.  Right hand carpal tunnel syndrome was manifested during service.

2.  Left hand carpal tunnel syndrome was manifested during service.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right hand was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Carpal tunnel syndrome of the left hand was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In July 2006, the Veteran filed a claim for bilateral hand injury/pain and left wrist injury/pain.  In May 2007, he filed a claim for bilateral carpal tunnel syndrome.  

The Board finds that the weight of the evidence of record supports a finding of service connection for right and left hand carpal tunnel syndrome.

Service treatment records show that in September 1995 the Veteran complained of left thumb and left wrist pain and swelling.  A November 2005 Retirement examination shows normal upper extremities and normal neurologic testing.   

In mid-May 2006, while still in service, the Veteran received private outpatient treatment for what was described as carpal tunnel syndrome of the left wrist.  The examiner noted that the Veteran had a positive Tinel's test at the wrist.  He stated that electromyographic/nerve conduction studies of the Veteran's left upper extremity should be conducted in order to rule out whether the Veteran's pain might be neurologically referred from his shoulder. 

In September 2008 private medical records show the Veteran complained of wrist pain.  The Veteran stated that he continues to have some numbness and paresthesias in his fingers and also some pain about his wrist.  The examiner noted that the Tinel's test and Phalen's test of the wrist were positive with no really gross atrophy.  The examiner diagnosed bilateral carpal tunnel syndrome with De Quervain's.  

VA treatment records in November 2009 show that the Veteran was seen for bilateral hand numbness.  The Veteran reported a history of bilateral hand numbness for "about 4-5 years."  The Veteran noted gradual onset with increased numbness since 2006.  He indicated that he typed a lot in service as a paralegal for 16 years.  He reported intermittent tingling daily, lasting 5-10 minutes with driving or typing.  He indicated that he experiences bilateral hand weakness, with his left being greater than his right.  He noted that his symptoms had increased with more tingling the last few months.  After examination, the examiner noted no electrodiagnostic evidence of median neuropathy (carpal tunnel syndrome) or other entrapment neuropathy.

A VA peripheral nerve examination in December 2009 noted that the Veteran continued to have pain in his left hand while he was in service.  The Veteran reported that he did have tingling in his second, third and fourth fingers of his left hand.  The examiner noted that after discharge from service the Veteran continued with these symptoms.  After a physical examination, the examiner noted that the Tinel's test and Phalen's test for both wrists were negative.   The examiner made reference to electromyographic studies performed in November 2009.  The examiner opined that studies showed that there was no electrical evidence of median nerve neuropathy, carpal tunnel syndrome.  The examiner diagnosed chronic strain of the right and left wrist.  

In April 2012 private medical records the examiner noted that the Veteran returned regarding bilateral wrist pain which had been continuing for years.  The examiner indicated that the pain had worsened over the last 5 years.  He stated that the left wrist is more symptomatic than the right.  He asserted that the Veteran has numbness and tingling involving the digits of both hands, particularly the thumb, index and long finger.  In evaluating the wrists, the examiner noted that the Tinel's text was positive over both carpal tunnels.  He diagnosed bilateral carpal tunnel syndrome.  

During the March 2012 DRO hearing, the Veteran stated that he complained of both his left and right wrist during service.  He indicated that he has been treated for both left and right wrist carpal tunnel syndrome since 2006.  

The Veteran was afforded a VA peripheral nerve examination in December 2014.  The examiner diagnosed bilateral carpal tunnel syndrome.  The examiner opined that the Veteran's bilateral carpal tunnel syndrome is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran has current clinical evidence of bilateral carpal tunnel syndrome.  She stated that this includes positive Tinel and Phalen testing and confirmation by EMG.  She asserted that there is however no evidence of carpal tunnel syndrome obtained by review of service treatment records.  She stated that there was no clinical encounter or complaints that might even remotely suggest or indicate carpal tunnel syndrome in service.  

A September 2014 private medical report shows the examiner diagnosed bilateral carpal tunnel syndrome and indicates that over the past 5-10 years the Veteran had developed numbness/tingling involving the first 3 digits of both hands and his forearms, which are nearly constant.  

Right hand carpal tunnel syndrome

For the reasons set forth below, the Board finds that service connection for right hand carpal tunnel syndrome is warranted as the evidence shows that the disability was manifest in service.  

As referenced, the Veteran filed a claim for right hand injury/pain in July 2006, two months after service.  He also filed a claim for bilateral carpal tunnel syndrome in May 2007, within a year of separation from service.  Post service VA treatment records dated in November 2009 document that the Veteran has consistently complained of numbness and tingling of the right hand since 2006.  Post service private treatment records document that the Veteran has consistently complained of pain, numbness, and tingling of the right hand and wrist since around 2006.  In September 2008, a physician noted complaints of wrist pain and diagnosed bilateral carpal tunnel syndrome.  Further, during a March 2012 DRO hearing the Veteran testified that he complained of his right wrist during service and has been treated for right wrist carpal tunnel syndrome since 2006.  The December 2014 VA peripheral nerve examination confirmed right hand carpal tunnel syndrome.  

In sum, the record shows complaints of pain, numbness, and tingling accompanied by treatment for his right hand and wrist since 2006.  The Board finds the Veteran's statements as to continued pain, numbness, and tingling of his right hand and wrist since service and continued after service to be credible and supported by the medical evidence of record.  We are fully aware that the diagnosis of carpal tunnel syndrome was not confirmed until years after separation.   However, the date of diagnosis is irrelevant.  Rather, the controlling issue is when the disorder was manifest.  Here, we find that it is unlikely that the diagnosis of carpal tunnel syndrome is unrelated to his complaint in the original claim or his report of an in-service history when seen in 2009.  Since the carpal tunnel syndrome was either mild or intermittent in the early stages, the fact that electrodiagnostic testing was negative is not controlling. 

On the issue of nexus, the Board finds that the Veteran's statements indicating manifestations of right hand carpal tunnel syndrome having its onset in service and continuing since service are given probative value.  

The Board recognizes that there is an unfavorable VA opinion dated December 2014; however, the opinion is of limited probative value as the examiner in rendering the unfavorable opinion did not consider the Veteran's statements as to the documented pain, numbness, and tingling of the right hand and wrist since service continuing to years after service.  Furthermore, the examiner did not consider the private medical reports which showed that manifestations of right hand carpal tunnel syndrome had its onset around 2006.  For these reasons, the Board assigns greater probative value to the Veteran's statements supported by the medical evidence of record which shows that manifestations of right hand carpal tunnel syndrome began in service and has continued since service followed by a diagnosis of right hand carpal tunnel syndrome.  

Thus, the preponderance of the evidence supports the claim and service connection is thus warranted for right hand carpal tunnel syndrome.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Left hand carpal tunnel syndrome

Based on the evidence of record, the Board finds that the current left hand carpal tunnel syndrome cannot be disassociated from the in-service manifestations.  The Veteran first complained of left wrist pain in service.  In May 2006, while the Veteran was in service, a private medical record shows that the Veteran had a positive Tinel's test at the wrist.  The examiner noted carpal tunnel syndrome left wrist.  Post service VA and private treatment records document that the Veteran has consistently complained of pain, numbness, tingling of the left hand and wrist since 2006.  Further, during a March 2012 DRO hearing the Veteran testified that he complained of his left wrist during service and has been treated for left wrist carpal tunnel syndrome since 2006.  The Board finds the Veteran's statements regarding experiencing pain, numbness, and tingling in his hand and wrist, the date of onset, and implications that the symptoms have continued since service to be credible.   

The Board again recognizes that there is an unfavorable VA opinion dated December 2014; however, the opinion is of limited probative value for the same reasons documented above.  For these reasons, the Board assigns greater probative value to the Veteran's statements supported by the medical evidence of record which shows that manifestations of left hand carpal tunnel syndrome began in service and has continued since service.

Thus, as the weight of the evidence reflects that the Veteran experienced manifestations related to left hand carpal tunnel syndrome in service, he has been diagnosed as currently having left hand carpal tunnel syndrome, and his manifestations related to left hand carpal tunnel syndrome has continued since service, service connection for left hand carpal tunnel syndrome is warranted.  


ORDER

Service connection for right hand carpal tunnel syndrome is granted.

Service connection for left hand carpal tunnel syndrome is granted.   




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


